968 So.2d 68 (2007)
Warren La Dean WILLIAMS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-4011.
District Court of Appeal of Florida, First District.
November 6, 2007.
Warren La Dean Williams, pro se, Petitioner.
Bill McCollum, Attorney General; Heather Flanagan Ross and Thomas Winokur, Assistant Attorneys General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the judgment and sentence rendered on February 26, 2007, in Okaloosa County Circuit Court case number 06-CF-2366-001. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial *69 court shall appointed counsel to represent petitioner on appeal.
WOLF, POLSTON, and THOMAS, JJ., concur.